The evidence disclosed the following facts: On Thursday, May 8, 1941, the claimant, while working as a carpenter for his employer, accidentally struck the end of a small plank in his left eye, causing the eye to become bloodshot; his foreman sent him to Dr. Holton, the company's doctor, and Holton sent him to Dr. deCaradeuc, an eye specialist employed by the company; he was treated by the eye specialist on Thursday, May 8, on Friday, May 9, on Saturday, May 10, and on Sunday, May 11; after the treatment on Sunday, the doctor told him he could return to his work the next day; he did return to his work on Monday, May 12, and continued to work until the latter part of July, or the first part of August, 1941, when he suddenly became blind in his left eye. The claimant testified that the eye specialist, when he finished treating him, gave him some drops and told him to put some in his eye for two weeks, that he did so and in four or five weeks his eye "kind of cleared up" and he had no pain in it, and he thought it was all right; that after he became blind in his eye he consulted Dr. Rubin, an eye specialist, who treated him for two weeks, that he then went back to Dr. deCaradeuc who treated him a week; that the eye was giving him severe pain all the time and he finally went to another eye specialist, Dr. Lang, who relieved his pain by operating on the eye on September 3, 1941; that he never recovered his *Page 691 
sight; that up to the time of his accident his general health was good, his sight was all right, and he had never had to wear glasses. He admitted however that some three or four months before the accident he had a slight case of syphilis and received medical treatment therefor; he thought his syphilis was cured before his accident but was never told by any doctor that it was cured. Dr. Lang, a witness for the claimant, testified, in part, that on August 30, 1941, claimant visited him, complaining of severe pain in his eye, he examined him and found that he had irido-cyclitis and glaucoma; that after the eye failed to respond to two days' treatment he performed an iridectomy and relieved him of his pain, but that his sight was irrevocably gone; that glaucoma results from a trauma or from disease; that claimantmight have lost his sight as a result of the irido-cyclitis, and the glaucoma may have been secondary to that; that the accident was apparently trivial because claimant returned to his work in four days and it was possible but not probable that such an accident would result in a secondary trouble, or that it would cause glaucoma and irido-cyclitis at the end of several months; that not having seen claimant until some time after the accident he could not say positively whether the accident caused the loss of vision, he could only say that it was apossibility; that the accident caused a corneal abrasion to claimant's eye and that such an abrasion is "a little scratch on the cornea," but when the abrasions are deeper "they become ulcers and then you have a problem to deal with;" that a corneal abrasion is a very simple injury, that a cinder in the eye would cause such an abrasion; that a corneal abrasion could not develop into iritis, but the injury that produced the abrasion might
injure the eye sufficiently to produce iritis; that unless an injury to the eye is pretty serious it is reasonable to assume that anything happening to it several months later could hardly be caused by it, but it would be "barely possible;" that in a simple abrasion "there is no infection, no inflammatory aftermath to amount to anything and it clears;" that if the abrasion is more than a simple one you would expect an ulcer to developbefore the patient has an iritis or any other involvement of theother parts of the eye. Dr. deCaradeuc, a witness for the defendants, testified, in part, that, on May 8, 1941, he examined the claimant and found a slight abrasion of the cornea of his left eye, that he treated him for four days and then discharged him as completely cured, as all *Page 692 
signs of the injury had cleared up and the abrasion was cured; that he may have given the claimant drops to put in his eye for several days after his discharge but did not remember doing so; he did not see him again until August 23, 1941, when the claimant came to his office and complained of loss of vision and severe pain in his eye, and stated that the pain started about three weeks before August 23; that witness examined the eye and found that all signs of the abrasion of the cornea had disappeared; that a corneal abrasion can not develop into an irido-cyclitisunless it had some intermediate stages which could easily be determined by the attending doctor; that a corneal abrasion which completely clears up and disappears can not develop into irido-cyclitis; that irido-cyclitis can be caused from various infections, such as syphilis, bad teeth or tonsils, typhoid fever and influenza; that there was no connection whatever between theclaimant's injury and the subsequent irido-cyclitis. Dr. Chisholm a witness for the defendants, testified that he had not examined the claimant. His testimony was purely expert and based upon certain hypothetical questions. He testified, in part, that a corneal abrasion is a very slight injury to the eye, something that you see every day; that he had treated several thousand corneal abrasions and that none of them developed into irido-cyclitis; that toxemia is the most common cause of irido-cyclitis and next to it is trauma; that a subconjunctival hemorrhage is a very minor injury and does not cause irido-cyclitis, there being no connection whatever between them. In answer to a hypothetical question setting forth substantially the material facts of the claimant's injury, his treatment and his subsequent loss of vision, the witness stated that in his opinion there was no connection whatever between the injury of May 8, 1941, and the irido-cyclitis. Both Dr. Chisholm and Dr. deCaradeuc testified that before a corneal abrasion can developinto irido-cyclitis, it must take the following steps: First, theabrasion, second, an ulcer, third, iritis, and fourth,irido-cyclitis; and that there must not be a break in any ofthese steps. This testimony was not in conflict with anytestimony given by Dr. Lang, the only eye specialist whotestified for the claimant. In fact, Dr. Lang testified in effect that a corneal abrasion must be followed by an ulcerbefore irido-cyclitis can develop.
It is true of course that the finding of a fact by the hearing director is conclusive and binding on this court, where there isany *Page 693 competent evidence in the record to sustain the finding. But it is also true that "every finding of fact must have some substantial evidence for its support. It must result from this that a finding of fact made by the commission, can not be based on a mere conjecture any more than can a finding of fact made by a court. It can not be upheld without evidence to support it. Honnold on Workmen's Compensation, 785, § 230." Lathem v.Hartford Accident Co., 60 Ga. App. 523, 527 (3 S.E.2d 916). In the award of the hearing director in the instant case is the following statement: "The difficult question in the case is the determination of the cause of the blindness. Neither side was able to present positive evidence on this question. The claimant himself did not attempt to say and could not have. None of the doctors for either side could say. Therefore, I have been left, under such a state of facts, to determine in positive terms just what the cause was. In these circumstances I can but trust that the conclusion I have reached on the subject speaks the truth."
The real question in the case was whether there was any competent evidence showing that the blindness of the claimant resulted from his accidental injury on May 8, 1941, and theburden was on the claimant to prove that it did. This burden he failed to carry, as virtually admitted by the director. The director, in stating that none of the doctors for either side could say what caused the blindness, apparently thought that the defendants had the burden of proving what did cause it. Of course, they had no such burden, but they did show by uncontradicted (uncontradicted on material matters) medical testimony that the claimant's injury was not the cause of the loss of sight in his eye. The uncontradicted testimony of the defendants' medical witnesses, that the corneal abrasion in theeye of the claimant could not have developed into irido-cyclitis,unless an ulcer had developed after the abrasion and before theirido-cyclitis, is in itself sufficient to demand a finding thatthe claimant's loss of vision was not caused by his accident ofMay 8, 1941, there being no contention and no proof that an ulcerhad so developed in his eye. Ordinarily, expert medical testimony can be believed or rejected by the hearing director, but in a case like this where the vital question in issue can be solved only by such testimony, and where the material andcontrolling parts of the testimony are uncontradicted, the testimony should and must be accepted *Page 694 
as stating the truth. In my opinion, the award in favor of the claimant was not authorized by any competent or satisfactoryevidence, and the judge of the superior court erred in affirming it.